Citation Nr: 0718182	
Decision Date: 06/15/07    Archive Date: 06/26/07

DOCKET NO.  03-32 212A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial compensable evaluation for 
hepatitis B.

2.  Entitlement to service connection for a heart disability, 
claimed as secondary to residuals of shell fragments wounds 
(SFW) of the chest with retained foreign bodies.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel 


INTRODUCTION

The veteran had active service from July 1958 to July 1978.

Initially, the Board of Veterans' Appeals (Board) notes that 
it remanded this matter in June 2006 for additional 
evidentiary development, and that the documents requested in 
that remand have not been obtained due to the fact that they 
have been destroyed.  This case is now ready for further 
appellate review.  


FINDINGS OF FACT

1.  Since the effective date of the award of service 
connection, the veteran's hepatitis B has been manifested by 
subjective reports of yearly weakness and epigastric 
complaints without objective evidence of intermittent 
fatigue, malaise, anorexia, or incapacitating episodes.

2.  A heart disability is not related to service or service-
connected disability.


CONCLUSIONS OF LAW

1.  The schedular criteria for an initial compensable 
evaluation for hepatitis B have not been met.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. §§ 4.7, 4.114, Diagnostic Code 
7345 (2006).

2.  A heart disability was not incurred or aggravated in 
service or as a result of service-connected disability.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 
3.310 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

At the outset, the Board notes that this matter has been 
sufficiently developed pursuant to the guidelines established 
in the Veterans Claims Assistance Act of 2000, 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2005) (VCAA).  
In this regard, the record reflects that the veteran has been 
advised of the evidence necessary to substantiate his claims.

More specifically, following the Board's remand of June 2006, 
the veteran was provided with a July 2006 letter that 
outlined the evidence necessary to substantiate his claims, 
and the respective obligations of the Department of Veterans 
Affairs (VA) and the veteran in obtaining that evidence.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Although the June 2006 VCAA notice letter was provided after 
the rating action that denied the claim for service 
connection for a heart disorder and assigned a noncompensable 
rating for hepatitis B, and did not specifically request that 
appellant provide any evidence in the appellant's possession 
that pertained to the claims as addressed in Pelegrini v. 
Principi, 18 Vet. App. 112 (2004), as demonstrated from the 
foregoing communications from the regional office (RO), the 
Board finds that appellant was otherwise fully notified of 
the need to give to VA any evidence pertaining to his claims.  
All the VA requires is that the duty to notify under the VCAA 
is satisfied, and the claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have then been satisfied.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see 
also 38 C.F.R. § 20.1102 (harmless error).

The RO also subsequently readjudicated the claims in the 
February 2007 supplemental statement of the case.

The Board additionally notes that the veteran has been 
provided with the applicable law and regulations, and has not 
indicated any intention to provide any additional evidence in 
support of his claims.  

Consequently, based on all of the foregoing, VA has met the 
burden to show that any failure to notify in this case was 
not prejudicial to the veteran.  Sanders v. Nicholson, No. 
06-7001 (Fed. Cir. May 16, 2007); Simmons v. Nicholson, No. 
06-7002 (Fed. Cir. May 16, 2007).  Therefore, the remand of 
these claims for further notice and/or development under the 
VCAA would be an unnecessary use of VA time and resources.


II.  Entitlement to an Initial Compensable Evaluation for 
Hepatitis B

The Board finds that the most appropriate Code for rating the 
veteran's service-connected hepatitis B would be 38 C.F.R. § 
4.114, Diagnostic Code 7345, pertaining to chronic liver 
disease without cirrhosis, including hepatitis B.  
Under the version of Diagnostic Code 7345 in effect since 
July 2, 2001, a 100 percent rating is warranted for chronic 
liver disease without cirrhosis (including hepatitis B and 
chronic active hepatitis), productive of near-constant 
debilitating symptoms (such as fatigue, malaise, nausea, 
vomiting, anorexia, arthralgia, and right upper quadrant 
pain).  A 60 percent rating is warranted when there is daily 
fatigue, malaise, and anorexia, with substantial weight loss 
(or other indication of malnutrition), and hepatomegaly, or; 
incapacitating episodes (with symptoms such as fatigue, 
malaise, nausea, vomiting, anorexia, arthralgia, and right 
upper quadrant pain) having a total duration of at least six 
weeks during the past 12-month period, but not occurring 
constantly.  A 40 percent rating is warranted when there is 
daily fatigue, malaise, and anorexia, with minor weight loss 
and hepatomegaly, or; incapacitating episodes (with symptoms 
such as fatigue, malaise, nausea, vomiting, anorexia, 
arthralgia, and right upper quadrant pain) having a total 
duration of at least six weeks during the past 12-month 
period.  A 20 percent rating is warranted when there is daily 
fatigue, malaise, and anorexia (without weight loss or 
hepatomegaly), requiring dietary restriction or continuous 
medication, or; incapacitating episodes (with symptoms such 
as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, 
and right upper quadrant pain) having a total duration of at 
least two weeks, but less than four weeks, during the past 
12-month period.  A 10 percent rating is warranted when there 
is intermittent fatigue, malaise, and anorexia, or; 
incapacitating episodes (with symptoms such as fatigue, 
malaise, nausea, vomiting, anorexia, arthralgia, and right 
upper quadrant pain) having a total duration of at least one 
week, but less than two weeks, during the past 12-month 
period.  A zero percent (noncompensable) rating is warranted 
for asymptomatic chronic liver disease.

The criteria for Diagnostic Code 7345 are followed by several 
notes that include Note 2.  Note 2 indicates that for 
purposes of evaluating conditions under Diagnostic Code 7345, 
"incapacitating episode" means a period of acute signs and 
symptoms severe enough to require bed rest and treatment by a 
physician.

The history of this disability shows that service connection 
for hepatitis B was granted by the December 2002 rating 
decision, at which time a noncompensable rating was assigned, 
effective from March 2002.  While November 2002 VA 
examination revealed an impression of hepatitis B viremia, it 
was noted that the veteran was without associated malaise, 
fatigue, weight loss or incapacitating episodes relating to 
his hepatitis B.

VA liver examination in March 2004 revealed that the veteran 
denied epigastric symptoms.  The impression was hepatitis B 
infection.  The examiner commented that the veteran was 
asymptomatic from his condition and had normal liver function 
studies.  He further commented that there was no current 
evidence of cirrhosis.

At the veteran's hearing before the Board in February 2006, 
the veteran testified that he would experience incapacitating 
episodes of his hepatitis B at the rate of about once a year 
for a duration of approximately a week to 10 days (transcript 
(T.) at pp. 5-6).  

Applying the facts in this case to the rating criteria set 
forth above, the Board finds that the criteria for a 
compensable rating for the veteran's hepatitis B have not 
been met.  As noted above, to establish entitlement to a 
compensable rating for hepatitis, the evidence must show that 
the veteran's service-connected disability is manifested by 
intermittent fatigue, malaise, and anorexia, or; 
incapacitating episodes (with symptoms such as fatigue, 
malaise, nausea, vomiting, anorexia, arthralgia, and right 
upper quadrant pain) having a total duration of at least one 
week, but less than two weeks, during the past 12-month 
period.  

In this case, the veteran reports episodes of fatigue and 
epigastric distress at the rate of approximately once a year, 
which the Board does not find to be sufficiently frequent to 
be considered "intermittent" for a 10 percent rating under 
Diagnostic Code 7345, and clearly, the veteran's symptoms are 
not sufficiently frequent to entitle the veteran to an even 
higher rating under this Diagnostic Code.  Moreover, the 
veteran has conceded that he has not received treatment 
relating to these episodes and thus his episodes cannot be 
considered as incapacitating based on Note 2 set forth above.  

In sum, without objective evidence of more frequent symptoms 
of the veteran's service connected hepatitis or 
incapacitating episodes requiring bed rest and treatment by a 
physician, a compensable rating for such disability is not 
warranted.  As the preponderance of the evidence is against 
the claim for an initial compensable rating for hepatitis B, 
the benefit-of-the-doubt doctrine is inapplicable.  38 
U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).


III.  Entitlement to Service Connection for a Heart 
Disability as Related to Service or Service-Connected 
Disability

The Board has carefully review the record as to this claim 
and first notes that service connection may be granted for a 
disability arising from injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  A 
disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected. 38 C.F.R. § 3.310 (2006). The Court of Appeals for 
Veterans Claims (Court) has held that when aggravation of a 
veteran's non-service connected disability is proximately due 
to or the result of a service-connected disease or injury, it 
too shall be service connected to the extent of the 
aggravation.  See Allen v. Brown, 7 Vet. App. 439, 446 
(1995).

The Board notes that there was a recent amendment to the 
provisions of 38 C.F.R. § 3.310. See 71 Fed. Reg. 52744-47 
(Sept. 7, 2006).  The amendment sets a standard by which a 
claim based on aggravation of a non-service-connected 
disability by a service-connected one is judged.  Although VA 
has indicated that the purpose of the regulation was merely 
to apply the Court's ruling in Allen, it was made clear in 
the comments to the regulation that the changes were intended 
to place a burden on the claimant to establish a pre- 
aggravation baseline level of disability for the non-service- 
connected disability before an award of service connection 
may be made.  This had not been VA's practice, which suggests 
that the recent change amounts to a substantive change.  
Given what appear to be substantive changes, and because the 
veteran's claim was pending before the regulatory change was 
made, the Board will consider the version of 38 C.F.R. § 
3.310 in effect before the change, which version favors the 
claimant.

There is no evidence of any complaints or treatment of a 
heart disorder during active service.  The veteran is service 
connected for residuals of SFW of the chest with retained 
foreign bodies, and there is X-ray evidence that a retained 
foreign body may be located within the heart itself.  

The veteran has testified that the residuals of his service 
connected SFW of the chest has left him with a heart 
disability manifested by chest pain.  

However, while the Board will concede the existence of a 
disorder of the heart based on previous coronary surgery, as 
has been communicated to the veteran on multiple occasions, 
in order to succeed on this claim, it is further necessary 
that he provide medical evidence linking a current heart 
disorder either to service or service-connected disability, 
and there is no such evidence in the record.  In fact, the 
veteran was afforded with an appropriate examination to 
determine whether any current heart disorder was related to 
service or service-connected disability in March 2004, and 
the examiner concluded that there was no evidence of current 
ill effect relating to the veteran's shrapnel event.  There 
is also no medical opinion that contradicts the medical 
opinion of the March 2004 VA examiner.  The Board 
additionally observes that although the veteran in good faith 
believes that he currently suffers from a heart disability 
manifested by chest pain that is related to service-connected 
disability, he has not demonstrated any special education or 
medical training that enables him to diagnosis a disability 
of the heart or to express an opinion on medical causation 
with respect to such a disorder.  Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).

The veteran and his representative have also had the 
opportunity to provide evidence of a current heart disorder 
manifested by chest pain that is related to his SFW of the 
chest but have not come forward with such evidence.

In summary, in weighing the probative value of the veteran's 
statements, on the one hand, and the medical opinion evidence 
finding no current heart disability related to service or the 
veteran's SFW of the chest, on the other, the Board finds the 
latter to be of far more probative value, and that the 
preponderance of the evidence is also clearly against this 
claim.  


ORDER

Entitlement to an initial compensable evaluation for 
hepatitis B is denied.

Entitlement to service connection for a heart disability is 
denied.


____________________________________________
C. W. SYMANSKI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


